DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on January 24, 2022 have been entered and considered herein. Claims 1, 3-5, 7-12, 14-22 are pending and Claims 2, 6, 13 are cancelled.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 112 rejection (Remarks page 7) with respect to claims 2 and 13 with cancellation of the claims is recognized and the rejection is withdrawn. 
Response to the 35 U.S.C. § 102 rejection (Remarks pages 7-8) with respect to claims 1-5, 7 and 9-20 have been fully considered and are not persuasive. 
Regarding the rejection, Applicant provided the following response:
Satazoda fails to teach at least the claimed segmentation that is conducted prior to the landmark detection. As discussed during the recent interview, the prior segmentation as claimed allows to reduce or restrict the amount of image data that needs to be processed, thereby reducing bandwidth and computing power requirements.

Examiner response:
	Claim 1, as amended does not provide a limitation of image “segmentation that is conducted prior to the landmark detection.” As provided in Claim 1, the segmentation is based on categorial information and is disclosed to occur “in no particular order” (Applicant Claim 1 preamble). The applicant is encouraged to amend claims to better define the invention.
	Regarding the restriction of data for image processing, it is recognized in the art that by limiting the region of interest analyzed in an image, compared to analyzing the entirety of the image, the amount of data processed is reduced, thereby reducing computing power requirements and network bandwidth. In the Applicant’s specification, however this interpretation is a stretch for a definition as it 
“In some embodiments, the landmark detection is restricted to a subset of the captured initial environmental data, and the volume of the environmental data to be analyzed is thereby reduced.” (Applicant’s Specification pg 7).

 “In another exemplary embodiment, information on determined relevant categories of the subsets of the environmental data is generated and transmitted to the segmenting unit 3. For example, it is determined which type of landmarks should be detected, and which categories are relevant therefor. Since this information is provided to the segmenting unit 3, the subsets can be specifically determined for determined categories, and the relevant subsets can be specifically transmitted to the computing unit 4. The volume of data to be transmitted can thereby be reduced.” (Applicant’s Specification pg 23).

It is understood in the art that by focusing on a region of interest for analysis, rather than processing the entire image, less data is analyzed. This would also indicate less bandwidth or computing power is necessary. In Satzoda (US PG PUB 2018/0365888) use of a feature detector (including a region of interest detection) is taught (¶ [0033]) as is segmentation in an image region (¶ [0056]), indicating less data volume is used for processing the image. See also Brown et al (US PG PUB 2012/0170805), included in the 11/04/2021 Non-final as supplemental art, that teaches the concept of by using a smaller number of selected features computation time is reduced (¶ [0087]). It is noted that this concept was not previously included in the claim limitations and is ambiguously written in the 01/24/2022 Claim 1 amendment as “restricting a volume of the initial environmental data to be analyzed” with the term “volume” to include the size of the image processed indicating a region of interest, which would be default indicate less data, compared to the entire image, would be analyzed.
The Applicant’s argument is not persuasive. 
Applicant provided the following response:
In response to the Office Action, Applicant notes that Satazoda's 'bounding boxes' are assigned after object detection is conducted. See FIG. 9 of Satazoda. The bounding boxes are used to apply labels. Par. [0074]. 

Examiner response:

The Applicant’s argument is not persuasive. 
Applicant provided the following response:
Applicant further notes that Satazoda's disclosure comprises long 'laundry lists' of possible options, some of which were cited in the Office Action. 
MPEP §2121.01 provides that the disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003). Emphasis added. 
It will be easily apparent that selecting single items from Satazoda's long lists in order to reconstruct Applicant's invention is improper, since no enabling disclosure for such a 'cherry- picked' combination is present in the reference itself. 

Examiner response:
Applicant provides no examples as to where “long ‘laundry lists’ of possible options” were cited by Examiner. Examiner notes the Applicant provides a list of categories in dependent Claim 4 including “a ground, a road, a vegetation, a developed region, a pillar, a stationary or driving vehicle or a person” and the classification categories were cited based on the prior art that includes a similar list of classifications. 
The method disclosed by Satzoda and relied upon as prior art includes a number of steps, similarly to the structural step limitations of Claim 1 by Applicant. No ‘cherry-picked’ combination from multiple embodiments was made by Examiner and the Applicant does not provide examples in the argument presented.
The Applicant’s argument is not persuasive. 
No further argument is presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17, 19-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 16 and 17 are dependent on Claim 2. Claim 2 is cancelled. 
Claims 19 and 20 are dependent on Claim 13. Claim 13 is cancelled.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-12, 14-15, 18, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satzoda et al (US PG PUB 2018/0365888).
Regarding Claim 1, Satzoda et al teach a method for determining landmarks in an environment of a vehicle (method 100 for environmental reconstruction, including identifying objects in environment from onboard vehicle system 200; Figs 1,2, 6 and ¶ [0019]-[0022], [0029], [0040]-[0085]), comprising, in no particular order: capturing initial environmental data using one or more first sensors, which first sensors comprise at least one camera (system 200 includes optical sensors, such as cameras; Figs 3A, 3B and ¶ [0030]), so that the initial environmental data comprise image data (camera sensors are used to obtain images of the physical environment S100; Figs 1, 2 and ¶ [0030], [0041]); selecting a landmark type based on a common category from a plurality of different categories (segmentation cues for an object (agent) are used to identify object parameters and object classification/subclassification S200, S300; ¶ [0019], [0033], [0038]); determining at least a subset of the initial environmental data by semantic segmentation based on the common category, which subset represents a spatial region in the environment of the vehicle in which the landmark type can be expected (image is processed to identify objects using a segmentation process, using a bounding box to segment objects in a subset of the spatial region within the image S200, S210 and then object detector classifies the object from a plurality of classifiers S220 and the use of a neural network aid in identification of landmark type expected; Figs 1, 2, 6 and ¶ [0035], [0050], [0057], [0063], [0069]); carrying out landmark detection for the landmark type, which landmark detection is restricted to the determined subset of the initial environmental data (a specific set of parameters are extracted from the image, such as identifying the object class and identifying additional same class objects from the image in an iterative loop S200; Figs 6, 15 ¶ [0068]-[0070]), thereby restricting a volume of the initial environmental data to be analyzed (data analyzed is reduced through focus on detection on a specific set of parameters rather than analyzing the entire image; ¶ [0033], [0056], [0068]).
Regarding Claim 3, Satzoda et al teach the method according to claim 1 (as describe above), wherein the subset is determined using a machine learning method (the image environment region subset processing, focused on an object, is performed using a neural network; ¶ [0032]).  
Regarding Claim 4, Satzoda et al teach the method according to claim 1 (as describe above), wherein the categories comprise a ground, a road, a vegetation, a developed region, a pillar, a stationary or driving vehicle, or a person (classification can be a general class, such as vehicle, or a specific class, such as a specific vehicle make/model and can be static (road, sidewalk, building, street sign) or mobile (driver, passenger, vehicle, pedestrians, animals); ¶ [0050], [0055], [0064]).  
Regarding Claim 5, Satzoda et al teach the method according to claim 1 (as describe above), wherein landmark detection is carried out using an heuristic method (the analysis module can utilize heuristic methodology; ¶ [0032]).
Regarding Claim 7, Satzoda et al teach the method according to claim 1 (as describe above), further comprising transmitting the subset by a mobile unit to an external unit (an image sequence can be transmitted to a remote computing system from the (mobile) onboard vehicle system; Fig 14 and ¶ [0029], [0052]); and carrying out landmark detection out by the external unit (the remote computing system can analyze and determine the object and parameters; ¶ [0029], [0052]).  
Regarding Claim 9, Satzoda et al teach the method according to claim 1 (as describe above), further comprising determining position data for landmarks of the landmark type using a position sensor and output during landmark detection (geographic locations can be incorporated in the object identification using location or motion tracking sensors; ¶ [0030], [0036], [0057]); and using the position data, determining a posture of the vehicle (GPS location and tracking is known to identify position and direction in a coordinate system; ¶ [0030], [0055]).  
Regarding Claim 10, Satzoda et al teach the method according to claim 1 (as describe above), wherein landmark detection is carried out using a machine learning method (the object identification and classifying includes applying a set of trained neural network S210; ¶ [0057]).  
Regarding Claim 11, Satzoda et al teach the method according to claim 10 (as describe above), further comprising generating training data using the subset (training can be performed on a set of images of the object; ¶ [0064]) ; and by using the training data, carrying out landmark detection training out using the machine learning method (the data used for the learning-based method can then be used for identifying objects and determining the object class; ¶ [0064]).  
Regarding Claim 12, Satzoda et al teach a system for determining landmarks in an environment of a vehicle (onboard vehicle system for environmental reconstruction, including identifying objects in environment; Figs 1,2, 6 and ¶ [0019]-[0022], [0029]-[0039]), comprising: one or more first sensors (system 200 includes optical sensors, such as cameras; Figs 3A, 3B and ¶ [0030]), which comprise at least one camera to provide image data (camera sensors are used to obtain images of the physical environment; Figs 1, 2 and ¶ [0030], [0041]); a capturing unit (the camera; Figs 3A, 3B and ¶ [0030]), connected to the one or more first sensors for capturing initial environmental data using the one or more first sensors (camera includes the optical sensors and internal computing hardware used to obtain images of the physical environment; Figs 1, 2 and ¶ [0030], [0041]), the initial environmental data comprising the image data (camera sensors are used to obtain images of the physical environment S100; Figs 1, 2 and ¶ [0030], [0041]); a computing unit (analysis module(s) detects one or more agents (objects); Figs 1, 2, 6 and ¶ [0032], [0050], [0057], [0063]), configured to select a landmark type based on a common category from a plurality of different categories  (segmentation cues for an object (agent) are used to identify object parameters and object classification/subclassification S200, S300; ¶ [0019], [0033], [0038]); a segmenting unit, connected at least with the capturing unit and the computing unit (the camera of the sensor system is connected to the analysis modules to acquire signals (images) and segment with further processing of images, respectively; Figs 1, 2, 6 and ¶ [0032], [0050], [0057], [0063]), for determining at least a subset of the initial environmental data by semantic segmentation based on [[a]]the common category, which subset represents a spatial region in the environment of the vehicle (image is processed to identify objects using a segmentation process, using a bounding box to segment objects in a subset of the spatial region within the image S200, S210 and then object detector classifies the object from a plurality of classifiers S220; Figs 1, 2, 6 and ¶ [0050], [0057], [0063], [0069]); wherein the computing unit (the analysis module(s); Figs 1, 2, 6 and ¶ [0032], [0050], [0057], [0063]), is further configured to carry out landmark detection restricted to the determined subset of the initial environmental data (a specific set of parameters are extracted from the image, such as identifying the object class and identifying additional same class objects from the image in an iterative loop S200; Figs 6, 15 ¶ [0068]-[0070]), thereby restricting a volume of the initial environmental data to be analyzed (data analyzed is reduced through focus on detection on a specific set of parameters rather than analyzing the entire image; ¶ [0033], [0056], [0068]).
Regarding Claim 14, Satzoda et al teach the system according to claim 12 (as describe above), wherein a controller actuates the segmenting unit so that only the subset of the captured environmental data is transmitted to the computing unit (a vehicle controller can be configured to generate control instructions to provide data corresponding to specific events and the set of agent parameters from the segmentation analysis module to a third party for analysis; ¶ [0020], [0083]).  
Regarding Claim 15, Satzoda et al teach the system according to claim 12 (as describe above), further comprising an interface with an external unit (the (mobile) onboard vehicle system interfaces with a remote computing system; Fig 14 and ¶ [0029], [0052]); wherein the system is configured to transmit the determined subset to the external unit (an image sequence can be transmitted from the (mobile) onboard vehicle system to a remote computing system; Fig 14 and ¶ [0029], [0052]); wherein the external unit is configured to carry out landmark detection using the subset (the image environment region subset processing, focused on an object, is performed using the remote computing system; ¶ [0029], [0052]).  
Regarding Claim 18, Satzoda et al teach the method according to claim 3 (as describe above), wherein the categories comprise aground, a road, a vegetation, a developed region, a pillar, a stationary or driving vehicle, or a person (classification can be a general class, such as vehicle, or a specific class, such as a specific vehicle make/model and can be static (road, sidewalk, building, street sign) or mobile (driver, passenger, vehicle, pedestrians, animals); ¶ [0050], [0055], [0064]).  
Regarding Claim 21, Satzoda et al teach the method according to claim 1 (as describe above), wherein other environmental data are captured (additional auxiliary data of the environment is captured; Figs 1, 2 and ¶ [0030]); wherein to capture the other environmental data, another sensor type is used than for capturing the initial environmental data (second sensor may be orientation sensors, motion sensors, acoustic sensors or depth sensors; ¶ [0030], [0043]); and the landmark detection is carried out using the other environmental data and depending on the spatial region (second sensors may obtain auxiliary data of the environment for object detection and may include a coordinate mapping system; Figs 1, 2 and ¶ [0030]).  
Regarding Claim 22, Satzoda et al teach the system according to claim 12 (as describe above), comprising one or more second sensors for capturing other environmental data (additional auxiliary data of the environment is captured using one or more second sensors; Figs 1, 2 and ¶ [0030]), which one or more second sensors are of a sensor type that differs from a sensor type of the one or more first sensors (second sensor may be orientation sensors, motion sensors, acoustic sensors or depth sensors, compared to the optical sensor used as a first sensor; ¶ [0030], [0043]); and wherein the landmark detection is carried out using the other environmental data and depending on the spatial region (second sensors may obtain auxiliary data of the environment for object detection and may include a coordinate mapping system; Figs 1, 2 and ¶ [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Satzoda et al (US PG PUB 2018/0365888) in view of Konrardy et al (US 10,156,848).
Regarding Claim 8, Satzoda et al teach the method according to claim 7 (as describe above).
Satzoda et al does not teach generating request data by the external unit; and transmitting the subset to the external unit depending on the request data.  
Konrardy et al is analogous art pertinent to the problem addressed in this application and teaches generating request data by the external unit (a third-party data source can request data using an application program interface; col 5 ln 5-19, col 24 ln 48-61, col 25 ln 60 -col 26 ln 15); and transmitting the subset to the external unit depending on the request data (data is transmitted to a third-party data source; col 25 ln 60 -col 26 ln 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Satzoda et al with Konrardy et al including generating request data by the external unit; and transmitting the subset to the external unit depending on the request data. By transmitting data to a third-party for analysis, evaluating the system performance allows for calculation of risk and may provide for improving safety and financial incentive for positive performance, as recognized by Konrardy et al (col 25 ln 60 -col 26 ln 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seeger et al (DE 102016210534) discloses a system and method for classifying features within an environment based on sub-region analysis and a ranking probability method to classify objects.
	Sasaki (JP 6227165) discloses an image processing device and method that identifies and classifies objects in a field of view from a vehicle based on pattern recognition using machine learning.
	Gage et al (US PG PUB 2018/0272992) discloses a system and method for detecting objects from a vehicle that includes classifying the objects identified in the surveillance data.
Brown et al (US PG PUB 2012/0170805) discloses a method and system for object detection from a vehicle with multiple sensors, followed by identifying and categorizing objects. 
Satazoda et al (US 2018/0012082) discloses a system and method for landmark detection in an environment including use of a neural network to identify and classify the object.
Martinson et al (US PG PUB 2018/0053102) discloses a system and method for predicting driver action based on sensor data including use of machine learning in prediction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667